department of the treasury internal_revenue_service washington d c march cc dom fs fi p tl-n-7368-98 uilc number internal_revenue_service national_office field_service_advice memorandum for from district_counsel deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend issuer developer developer developer bond sec_1 bond sec_2 bond sec_3 a dollar_figure b c d e f g h i j k dollar_figure l x maturity_date amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure date date date date date date dates issue s whether there are sufficient facts to support an argument that bond sec_2 were a reissuance of bond sec_1 what further factual development is necessary to support an argument that the bond sec_2 are arbitrage_bonds conclusions there are probably sufficient facts to support an argument that there has been a reissuance of bond sec_1 we want to see some additional facts in this regard however more importantly the focus should be on whether there was an another reissuance when bond sec_2 were sold on the secondary market we need to step the land sale and defeasance with another reissuance if there was a reissuance then we need to determine whether these bonds were obligations under sec_103 or arbitrage_bonds more factual development is necessary we recommend that additional information be provided and a supplemental fsa be requested to determine whether we have sufficient facts to proceed with a technical_advice additional information is necessary to support an argument that bond sec_2 or bond sec_3 are arbitrage_bonds there are several theories under the arbitrage rules for which we should continue to develop support that these bonds are not tax- exempt including those principles set forth in revrul_94_42 1994_2_cb_15 stepped transactions sham guarantees and the reissuance argument we recommend pursuing these theories rather than the general anti-abuse_rules regarding abusive arbitrage devices set forth in the arbitrage regulations in this case some facts support an argument that there was a prearrangement of transactions that should be stepped together to support a finding of either taxable arbitrage_bonds or obligations not qualifying under sec_103 we recommend that you further develop this case along the lines set forth below facts first transaction on date the issuer issued bond sec_1 in the amount of a the interest rate on a portion of those bonds was b percent the interest rate on the remaining bonds was c percent the bonds matured on date these bonds were callable and interest was due semiannnually bond proceeds were to be used to fund the acquisition construction and installation of the source of payment for the debt service on the bonds was to be general annual ad valorem property taxes the conduit borrower developer executed a development agreement whereby it would pay from to in amount these fees were to be used to pay debt service on the bonds until the property generated the required amount of property taxes developer had the right to develop the property and sell on property it owned within the development area on date developer defaulted on its obligation to pay the and declared bankruptcy the issuer foreclosed on developer 1's property in the development area since that was the security for its obligations to we are unable to tell from this description if the security for these bonds is similar to the pledged property taxes for bond sec_2 or whether there is some general obligation also involved the issuer the issuer obtained d acres of land most of the infrastructure had been completed because developer defaulted on its obligation to pay the facilities development fees and no homes had yet been built which could generate property taxes the issuer could not meet debt service on the bonds on date the issuer filed a chapter bankruptcy proceeding on date the bankruptcy court approved the issuer’s debtor plan second transaction as part of its bankruptcy plan the issuer was to exchange bond sec_1 for bond sec_2 bond sec_2 had a new maturity dates extended maturity dates beyond that of bond sec_1 and were zero coupon bonds which could not be called before maturity bond sec_2 were secured_by pledged limited tax revenues arising from the development property and the mortgage to the property acquired from developer if the pledged revenues were not sufficient to pay the principal and interest when the bonds matured the issuer would sell the property at the time of issuance on the bond sec_2 there was still no residences in the development so no property taxes could be levied as part of the plan to exchange bond sec_1 for bond sec_2 the issuer agreed to pay bondholders e cents on the dollar for bond sec_1 and to exchange bond sec_1 for like amounts of bond sec_2 developer then offered to pay bondholders f cents on the dollar for their bond sec_2 bondholders then recouped a total of g cents on the dollar of their original investment developer held all of bond sec_2 third transaction on date the issuer purchased h acres of land from developer developer had originally purchased the land located in the issuer’s development area for use as residential lots the issuer paid amount and executed notes payable for amount this amounted to about amount per acre the issuer stated in required_documentation that the purchase_price paid for the land was not in excess of fair_market_value there does not appear to be any question that this was an arms-length transaction fourth transaction on date the issuer sold approximately i acres of land including some of land obtained from developer 1's bankruptcy and its purchase from developer to developer for amount this was about amount per acre this was a substantial difference from the amount it recently paid for some of these acres amount per acre the purchaser of the land developer was also the bondholder for bond sec_2 and the land sold to it was the underlying_security for those bonds your office has also found a document entitled the dated date around the time of issuance of bond sec_2 which shows that the issuer had prior knowledge that it would be selling the land to developer for a then unknown amount fifth transaction the issuer used the sale proceeds from the land sale to purchase u s treasuries and placed them in an escrow account for the payment of principal and interest on bond sec_2 the amount of the land sale equals the exact amount that is needed to pay off debt service on bond sec_2 at maturity when that amount is invested at the interest rate stated on the bonds sixth transaction after the issuer established the escrow for bond sec_2 developer sold bond sec_2 in the secondary market bond sec_3 for amount realizing a profit of amount we have no other information regarding the sale of the bonds on the secondary market since the issuer sold the land to developer2 there still has been no development or construction of residences some of the land has since been sold by developer to another company owned by developer for development of j law and analysis issue we agree with your analysis that the facts support an argument that there was a reissuance of bond sec_1 there were significant changes in timing of payments on debt service and the underlying_security for bond sec_2 there was an extension of maturity dates on bond sec_2 of and years bond sec_2 were not callable while bond sec_1 were callable bond sec_2 were bonds whereas interest was to be paid on bond sec_1 semi-annually the security for bond sec_1 was property taxes the original security for bond sec_2 was pledged property taxes secured_by the mortgage to the property in the development area within a year of issuance of bond sec_2 they became secured_by u s treasuries you need to provide additional according to the agent the issuer was also to receive amount from developer for the purchase of this amount as well as the amount received from the land sale were actually used to purchase the treasuries information to support that finding see discussion under case development but more importantly you need to focus on whether there has been a reissuance when bond sec_2 were sold on the secondary market it is this reissuance that is important for arguing that these are arbitrage_bonds the fact that the issuer sold the land and used the proceeds to purchase the treasuries create a defeasance in and of itself is not necessarily determinitive but if the defeasance is linked to a reissuance so that the result is bond sec_3 then it will be easier to establish the arbitrage play or that these are not obligation qualifying under sec_103 because bond sec_2 were issued prior to notice_88_130 and the proposed and final regulations under sec_1_1001-3 guidance was provided in the form of published rulings private letter rulings and 499_us_554 the changes discussed above support a reissuance argument under this guidance and under the current regulations if there was an additional reissuance when the bonds were sold on the secondary market then the proposed_regulations were in effect we need more information on this transaction before we can assess the strength of this argument see case development section issue in trying to develop arguments that support the position that bond sec_2 and bond sec_3 were separate issues with only bond sec_2 as tax-exempt several theories should be pursued and facts supporting them more fully developed the principles in revrul_94_42 provide guidance as well as the reissuance rules proceeds from the land sale were replacement_proceeds and that there was an investment_yield of x amount furthermore we disagree with your analysis that the revrul_94_42 provides that if a transaction in substance closely resembles a taxable arbitrage_bond that is it allows the benefit of borrowing at a tax-exempt rate and investing at a taxable rate the result will be inconsistent with the purposes of sec_103 and the payments will not be treated as payments on a municipal obligation that ruling provides that amounts paid_or_accrued under an agreement guaranteeing payment on bonds is not excludable from gross_income under sec_103 if the agreement is not incidental or is in substance a separate debt_instrument or similar investment when purchased an agreement is considered as both incidental and not a separate debt_instrument or similar investment if at the time it is purchased the amount_paid to obtain the agreement is reasonable customary and consistent with reasonable expectation that the issuer of the bonds rather than the insurer will pay debt service on the bonds this rationale applies regardless of whether the agreement acquired the bonds at original issuance or on the secondary market although the ruling was not issued until its principles can be used as support for the position that these are arbitrage_bonds or that these bonds are not obligations under sec_103 in the ruling the county issued zero coupon bonds having a year maturity and a stated redemption price of 204x the bonds were solely payable from the revenues of the facility acquired with the bonds at the time there was significant risk that revenues from the facility would be insufficient to pay debt service in an unrelated transaction one year later m the sole holder of the bonds entered into an agreement with g under the agreement m paid g 14x in exchange for g guaranteeing the payment of all scheduled debt service on the bonds to m or any subsequent holders g then purchased 14x of u s treasuries in connection with its agreement with m the treasuries had a yield of the treasuries were transferred to a_trust to secure the payment of the bonds the principal and interest on the treasuries will be sufficient to pay off all debt service on the bonds g is unrelated to either the county or m the agreement with g allowed m to obtain the highest rating for the bonds from a national rating agency m then sold the bonds to the general_public for a price of dollar_figurex giving the purchasers a annual yield of approximately in reaching its conclusion the service reasoned that the purchasers of the insured bonds acquired two obligations from m the obligation of the county on th bonds and the obligation of g under the agreement the question is whether amounts paid_or_accrued under the g agreement are excludable from the bondholders gross_income as a substitute for tax-exempt_interest to make that determination one must look to the economic_substance of the transaction rather than its form if treating amounts paid under the g agreement would in substance permit either g or m to obtain the benefit of borrowing at a tax- exempt rate and investing proceeds at the taxable rate then the transaction closely resembles a taxable arbitrage_bond under sec_148 this purpose is inconsistent with the purposes of sec_103 and therefore would not be treated as obligations under sec_103 although bond insurance or guarantees are allowed in some circumstances an agreement which is not incidental to the bonds or that is a separate debt_instrument or similar investment is not permitted for purposes of tax-exemption if the amount_paid for the agreement is reasonable customary and consistent with the reasonable expectation that the issuer of the bonds rather than the insurer will pay debt service on the bonds then the agreement is considered incidental and not a separate debt_instrument or similar investment in the ruling it was determined that the premium paid to g was not reasonable or customary and that m looked primarily to g for payment of debt service on the bonds as evidence of the reasonable expectations that g rather than the county would make payment on the bonds is m’s payment to g of an amount sufficient to fund substantially_all of the debt service in this case the economics of the transaction may be similar to the ruling zero coupon bonds were issued initially secured_by the pledged property_tax revenues in an area where no have been constructed making the collection of property taxes improbable it is very questionable whether property taxes would be sufficient to cover debt service at maturity dates since there are still no built to date no other sinking funds had been established except the escrow of u s treasuries which was established within one year of issuance of the bonds developer was the sole bondholder the issuer sold land in the development to developer in exchange for money the amount_paid to the issuer appears to a great deal above the fair_market_value of the land in fact the amount_paid by developer for the land sale equaled the amount necessary to invest at m percent and pay off bond sec_2 at maturity the issuer then used the sale proceeds to purchase u s treasuries and placed them in escrow to secure payment of debt service on the bonds after the treasuries were placed in the escrow developer sold the bonds on the secondary market for a large profit the payment for debt service on the bonds is reasonably expected to be made from the u s treasuries and not the pledged property taxes it is reasonable to conclude that a premium paid_by developer was used to purchase a guarantee for payment on the debt service of the bonds to enable the bonds to be remarketed which would not have been possible without the guarantee we need to establish that these transactions resulted in either the issuer or developer benefitting by borrowing at the tax-exempt rate and investing at the taxable rate for finding that we have a taxable arbitrage_bond ie what is the yield to the holder if the profits are considered we could also find that this purpose is inconsistent with the purposes of sec_103 and therefore this would not be a municipal obligation under sec_103 we also need to determine whether it is reasonable and customary to pay the amount for the guarantee and that it is expected that the issuer will pay debt service on the bonds in this case there are some differences that could present some problems for example the guarantee for payment on the bonds is possible because of the payment made from developer to the issuer there is no unrelated party involved as in the ruling although the ruling does not require that there be unrelated parties it may be more difficult to argue that the issuer is not reasonably expected to pay debt service since the treasuries were purchased by the issuer from the sale of its land if we can establish that there is a reissuance of bond sec_2 to bond sec_3 this may be less of a problem case development hazards and other considerations please call if you have any further questions by joel e helke branch chief financial institutions products branch
